UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June30, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No.001-14944 MAD CATZ INTERACTIVE, INC. (Exact name of Registrant as specified in its charter) Canada Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10680 Treena Street, Suite500 San Diego, California (Address of principal executive offices) (Zip Code) (858)790-5008 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox There were 73,469,571 shares of the registrant’s common stock issued and outstanding as of July30, 2016. MAD CATZ INTERACTIVE, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2016 TABLE OF CONTENTS PART I — FINANCIAL INFORMATION 3 Item1. Financial Statements (unaudited) 3 Consolidated Balance Sheets—June30, 2016 and March31, 2016 3 Consolidated Statements of Operations—Three Months Ended June30, 2016 and 2015 4 Consolidated Statements of Comprehensive Loss— Three Months Ended June30, 2016 and 2015 5 Consolidated Statements of Cash Flows— Three Months Ended June30, 2016 and 2015 6 Notes to Unaudited Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item4. Controls and Procedures 21 PART II — OTHER INFORMATION 22 Item1. Legal Proceedings 22 Item1A. Risk Factors 22 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosure 23 Item5. Other Information 23 Item6. Exhibits 23 SIGNATURES 24 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements MAD CATZ INTERACTIVE, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) June30, March31, ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable, net Other receivables Inventories Income taxes receivable Prepaid expenses and other current assets Total current assets Deferred tax assets Other assets Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ (DEFICIT) EQUITY Current liabilities: Bank loans $ $ Accounts payable Accrued liabilities Notes payable 49 73 Income taxes payable 75 Total current liabilities Notes payable, less current portion Warrant liabilities Deferred tax liabilities 10 10 Other long-term liabilities Total liabilities Shareholders’ equity: Common stock, no par value, unlimited shares authorized; 73,469,571 and 73,469,571 shares issued and outstanding at June 30, 2016 and March 31, 2016, respectively Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders’ (deficit) equity ) Total liabilities and shareholders’ (deficit) equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 MAD CATZ INTERACTIVE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except share and per share data) ThreeMonthsEnded June30, Net sales $ $ Cost of sales Gross (loss) profit ) Operating expenses: Sales and marketing General and administrative Research and development Restructuring and severance costs ) — Amortization of intangible assets Total operating expenses Operating loss ) ) Other income (expense): Interest expense, net ) ) Foreign exchange gain, net 61 Change in fair value of warrant liabilities ) ) Other income 21 12 Total other income (expense) ) Loss before income taxes ) ) Income tax (expense) benefit ) 27 Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Shares used in per share computations: Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 MAD CATZ INTERACTIVE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (in thousands) ThreeMonthsEnded June30, Net loss $ ) $ ) Foreign currency translation adjustments ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 5 MAD CATZ INTERACTIVE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) ThreeMonthsEnded June30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred financing fees 61 (Gain) loss on disposal of assets ) 6 Stock-based compensation 53 Change in fair value of warrant liabilities 46 46 Provision for deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable Other receivables 95 ) Inventories ) Prepaid expenses and other current assets 73 Other assets 1 51 Accounts payable ) Accrued liabilities ) Deferred rent ) 26 Income taxes receivable/payable ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings on bank loans Repayments on bank loans ) ) Payment of financing fees — ) Changes in restricted cash — Borrowings on notes payable — 95 Repayments on notes payable ) ) Payment of expenses related to issuance of common stock — ) Net cash used in financing activities ) ) Effects of foreign currency exchange rate changes on cash ) 60 Net decrease in cash ) ) Cash, beginning of period Cash, end of period $ $ Supplemental cash flow information: Income taxes paid $ $ Interest paid $ $ See accompanying notes to unaudited consolidated financial statements. 6 MAD CATZ INTERACTIVE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)Basis of Presentation Nature of Operations Mad Catz Interactive, Inc. (“Mad Catz”) designs, manufactures (primarily through third parties in Asia), markets and distributes innovative interactive entertainment products marketed under its Mad Catz® (gaming), Tritton® (audio), and Saitek® (simulation) brands.Mad Catz products, which primarily include headsets, mice, keyboards, controllers, specialty controllers, and other accessories, cater to gamers and simulation enthusiast across multiple platforms including in-home gaming consoles, handheld gaming consoles, PC and Mac computers, smart phones, tablets and other smart devices.Mad Catz distributes its products through many leading retailers around the globe.Mad Catz is incorporated in Canada and is operationally headquartered in San Diego, California. Mad Catz also maintains offices in Europe and Asia. Basis of Accounting The accompanying unaudited consolidated financial information has been prepared by management, without audit, in accordance with the instructions to Form10-Q and Article10 of RegulationS-X. The consolidated balance sheet at March31, 2016 was derived from the audited consolidated financial statements at that date; however, it does not include all disclosures required by accounting principles generally accepted in the United States (“U.S. GAAP”). The Company has incurred recurring losses from operations in each of the years in the three-year period ended March 31, 2016 and in the three-month period ended June 30, 2016, generated negative cash flows from operations in the year ended March 31, 2016 and has negative working capital as of June 30, 2016.The Company expects to generate income from operations and cash flow in fiscal 2017, excluding sales and related expenses of Rock Band 4 products, by growing net sales of its core product lines, improving gross margin and reducing its operating expenses as a result of the restructuring plan executed in the fourth quarter of fiscal 2016.To meet its capital needs, the Company is also considering multiple alternatives, including, but not limited to, equity sales under its “at-the-market” (“ATM”) equity offering program, additional equity financings, debt financings and other funding transactions. There can be no assurance that the Company will be able to achieve its fiscal 2017 financial plan or complete financing transactions on acceptable terms or otherwise. If the Company is unable to become cash-flow positive or to raise additional capital as and when needed, or upon acceptable terms, such failure would have a significant negative impact on our financial condition.
